DETAILED ACTION
	In Application filing on 09/25/2019 Claims 1- 20 are pending. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high frequency generator” in claim 12 is a relative term which renders the claim indefinite. The term “high frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.	
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 8, 11- 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”) in view of US 2006/0147575 A1 (“Huszcz”) and USP 6136361 (“D’Alterio”).
Regarding claim 1, Shivaiah teaches a robot comprising:
an ingredient processor configured to produce a mixture by mixing food ingredients with water ([0145- 0156] teach several different examples of ingredient manipulators, some of the manipulators inherently involve, e.g., the cutter of Fig. 9, shredder of Fig. 11A, grinder of Fig. 14, mincer of Fig. 13A, or dough maker of Fig. 15A. See also [0199, 0234] for mixing ingredients with water).
Shivaiah does not explicitly teach an ingredient mold spaced apart from the ingredient processor and having a space portion to form a space for receiving the mixture supplied from 
Huszcz teaches an ingredient mold having a space portion to form a space for receiving a supplied mixture supplied; and a cooler configured to cool the ingredient mold (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by fully preparing food from scratch (Shivaiah – [0020]) and quickly shaping meat products in a time of under 60 seconds or less (Huszcz – [0046]).
The combination of Shivaiah and Huszcz further suggests a mold spaced apart from the processor and supplying the processed mixture to a space portion of the mold because Huszcz teaches molding ground, minced, or pasty food [0018] and Shivaiah teaches processing food by mincing or grinding [0150- 0151, 0195- 0196]. Thus, one of ordinary skill in the art would have found it obvious to use Shivaiah’s processing to form a ground, minced, or pasty food in the molds of Huszcz.
D’Alterio teaches a rotating device configured to rotate an ingredient mold in a plurality of directions (Col. 1 lines 51- 54, Col. 4 lines 29- 47, Claim 14, Figs. 1- 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the removal means of Shivaiah and Huszcz with the rotational removal means as taught by D’Alterio motivated by rapidly producing molded food (D’Alterio - Col. 2 lines 17- 21).

Regarding claim 2, Shivaiah teaches the ingredient processor includes: 
the cutter of Fig. 9, shredder of Fig. 11A, grinder of Fig. 14, mincer of Fig. 13A, or dough maker of Fig. 15A all include containers surrounding the devices and contain the produced mixtures);
a rotating body rotatably disposed inside the storage container to allow the mixture in the storage container to flow (Figs. 9, 11A, 13A, 14, 15A); and 
a motor configured to rotate the rotating body (Motor 95 in [0189], motor 146 in [0195], motor in 162 in [0196], motors 3102a, 3103b in [0201]).

Regarding claim 3, Shivaiah teaches the ingredient process includes:
a solid ingredient inlet into which solid ingredients are introduced from among the food ingredients (Hoppers shown in Figs. 9, 11A, 13A, 14, 15A); 
a grinder configured to contain the solid ingredients introduced into the solid ingredient inlet and provided therein with a grinding rotor rotatably installed (Figs. 9, 11A, 13A, 14, 15A);
a water tube configured to guide water into the grinder ([0227] and Fig. 28A teach a water positioner-jet sprayer which can be positioned at any point in the 3-D space between the raw ingredient storage 600 and manipulator. See also [0199, 0234] for mixing ingredients with water in manipulators); and
a storage container configured to contain a mixture of water and the solid ingredients, which are pulverized in the grinder in a form of a slush ([0234] teaches collecting smoothie/juice in a bowl; [0191] teaches collector 116 and 5600; [0195] teaches placing minced meat into collector; [0202] teaches holder 3200).

Regarding claim 4, Shivaiah teaches the ingredient processor includes:
	a powder ingredient inlet into which powder ingredients having a size smaller than a size of solid ingredients are introduced from among the food ingredients (Hoppers shown in Figs. 9, 11A, 13A, 14, 15A are capable of incorporating powder ingredients with smaller sizes the solid ingredients); 
	a mixer configured to contain the powder ingredients introduced into the powder ingredient inlet, in which a conveying screw is rotatably installed in the mixer (Figs. 13A, 17);
	a water tube configured to guide water into the mixer ([0227] and Fig. 28A teach a water positioner-jet sprayer which can be positioned at any point in the 3-D space between the raw ingredient storage 600 and manipulator. See also [0199, 0234] for mixing ingredients with water in manipulators); and
	a storage container configured to contain a mixture of liquid ingredients and the water mixed in the mixer ([0234] teaches collecting smoothie/juice in a bowl; [0191] teaches collector 116 and 5600; [0195] teaches placing minced meat into collector; [0202] teaches holder 3200).

	Regarding claim 5, Shivaiah teaches the ingredient processor includes:
	a liquid ingredient inlet into which liquid ingredients are introduced from among the food ingredients (Hoppers shown in Figs. 9, 11A, 13A, 14, 15A are capable of incorporating liquid  ingredients);
	a mixer configured to contain the liquid ingredients introduced into the liquid ingredient inlet (Figs. 9, 11A, 13A, 14, 15A);
	a water tube configured to guide water into the mixer ([0227] and Fig. 28A teach a water positioner-jet sprayer which can be positioned at any point in the 3-D space between the raw ingredient storage 600 and manipulator. See also [0199, 0234] for mixing ingredients with water in manipulators); and
	a storage container configured to contain a mixture of the liquid ingredients and the water mixed in the mixer ([0234] teaches collecting smoothie/juice in a bowl; [0191] teaches collector 116 and 5600; [0195] teaches placing minced meat into collector; [0202] teaches holder 3200).

	Regarding claim 6, Shivaiah teaches a mixture guide configured to guide the mixture produced in the ingredient processor to another area ([0191- 0192, 0241- 0246] teach a collector which transfers the ingredients from system to system).
	Huszcz teaches a mold having a space portion (Figs. 1- 6 and [0027]).
	
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by reasons set forth in claim 1.
The combination of Shivaiah and Huszcz further suggests guiding a mixture produced in the ingredient processor to the space portion because Huszcz teaches molding ground, minced, or pasty food [0018] and Shivaiah teaches processing food by mincing or grinding [0150- 0151, 0195- 0196]. Thus, one of ordinary skill in the art would have found it obvious to guide the ground, minced, or pasty food of Shivaiah to the molds of Huszcz.

	Regarding claim 7, Shivaiah teaches a feed valve disposed in the ingredient processor or the mixture guide (Fig. 14 and [0197] teaches a valve 157 opening in a bottom tray of the grinder).

	Regarding claim 8, Shivaiah teaches a mixture guide configured to guide the mixture produced in the ingredient processor to another area, wherein the mixture guide includes a common guide connected to the ingredient processor ([0191- 0192, 0241- 0246] teach a collector which transfers the ingredients from system to system).

However, one having ordinary skill in the art before the effective filing date would recognize these limitations (i.e., multiple outlets of the mixture guide) as nothing more than the duplication of parts for a multiple effect and could seek the benefit of depositing the food into multiple, discrete areas, such as the mold cavities of Huszcz. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details.

Regarding claim 11, Shivaiah does not explicitly teach an exciter installed in the ingredient mold.
Huszcz teaches an exciter installed in the ingredient mold ([0027, 0035—0036, 0043, 0045] teaches the tray/grid being rotated rapidly in a buffeting manner on the tray support platform holder in a tether circular motion until the deformable material has acquired the ball shape).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by reasons set forth in claim 1.

	Regarding claim 12, Shivaiah teaches the exciter includes a high frequency generator fixed to the ingredient mold.
Huszcz teaches the exciter includes a high frequency generator fixed to the ingredient mold ([0027, 0035—0036, 0043, 0045] teaches the tray/grid being rotated rapidly in a buffeting manner on the tray support platform holder in a tether circular motion until the deformable material has acquired the ball shape).


	Regarding claim 16, Shivaiah teaches a plurality of ingredient processors are provided ([0145- 0156] teach several different examples of ingredient manipulators).
	Shivaiah does not explicitly teach a number of ingredient molds is smaller than a number of the ingredient processors, and the ingredient molds are formed with mold spaces, respectively, for each the ingredient processors.
	Huszcz teaches a single ingredient mold, and the ingredient mold is formed with mold spaces (Figs. 1- 6 and [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by reasons set forth in claim 1.
The combination of Shivaiah and Huszcz suggests a number of ingredient molds is smaller than number of ingredient processors because Shivaiah teaches multiple (i.e., more than one) ingredient processor and Huszcz teaches one mold having multiple cavities. The combination of Shivaiah and Huszcz further suggests the mold spaces being for each of the ingredient processors because Huszcz teaches molding ground, minced, or pasty food [0018] and Shivaiah teaches processing food by mincing or grinding [0150- 0151, 0195- 0196]. Thus, one of ordinary skill in the art would have found it obvious to guide the ground, minced, and/or pasty food of Shivaiah to the various mold spaces of Huszcz.

s 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”) and USP 6136361 (“D’Alterio”), as applied to claim 1, further in view of USP 5650087 (“Gram”).
Regarding claim 9, Shivaiah does not explicitly teach the ingredient mold include a coating layer formed on the space portion.
Huszcz teaches the ingredient mold includes the space portion (Figs. 1- 6 and [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by reasons set forth in claim 1.
Gram teaches an ingredient mold includes a coating layer formed on a space portion (Abstract and Claim 9 teach metal molds being made with an outer layer of titanium) 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold of Huszcz to incorporate a titanium coating layer motivated by protecting against corrosion of the underlying metal (Col. 2 lines 28- 30) and avoid the use of noxious/poisonous inhibitors (Abstract).

	Regarding claim 10, Shivaiah does not explicitly teach the coating layer includes one selected from the group consisting of titanium, marble, and diamond.
	Gram teaches the coating layer includes one selected from the group consisting of titanium, marble, and diamond (Abstract and Claim 9 teach metal molds being made with an outer layer of titanium).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold of Huszcz to incorporate a titanium coating layer motivated by reasons set forth in claim 9.

s 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”) and USP 6136361 (“D’Alterio”), as applied to claim 1, further in view of US 2016/0067866 A1 (“Sekar”).
Regarding claim 13, Shivaiah does not explicitly teach the cooler includes a thermoelectric element fixed to the ingredient mold.
	Huszcz teaches a cooling an ingredient mold with a cooler (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manipulator of Shivaiah with the mold as taught by Huszcz motivated by reasons set forth in claim 1.
Sekar teaches a cooler includes a thermoelectric element (Fig. 56 and [0196] teach Peltier cooling systems).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the cooler of Huszcz in order to fix the thermoelectric element as taught by Sekar to the mold to set the molded food balls of Huszcz (Huszcz - [0007, 0010]).

Claims 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0359845 A1 (“Carlos”) in view of US 2017/0354294 A1 (“Shivaiah”), US 2006/0147575 A1 (“Huszcz”), and USP 6136361 (“D’Alterio”).
Regarding claim 18, Carlos teaches a robot comprising:
a robot arm including an arm to which an end effector is connected, in which the arm and the end effector are formed therein with an ingredient channel through which ingredients Figs. 1, 7 and [0003, 0067, 0070, 0095] teach a transport container in the form of a chute which is movable in the X-Y plane); and
an ingredient feeder configured to feed the solid ingredients to the ingredient channel (Figs. 2, 4 and [0067] teach ingredient containers)
Carlos does not explicitly teach the ingredient feeder being configured to process food ingredients into solid ingredients that are mixtures and includes: an ingredient processor configured to produce a mixture by mixing the food ingredients with water; an ingredient mold space apart from the ingredient processor and having a space portion to form a space for receiving the mixture supplied from the ingredient processor; a cooler configured to cool the ingredient mold; and a rotating device configured to rotate the ingredient mold in a plurality of directions.
Shivaiah teaches an ingredient processor configured to process food ingredients into solid ingredients that are mixtures and configured to produce a mixture by mixing food ingredients with water ([0145- 0156] teach several different examples of ingredient manipulators, some of the manipulators inherently involve, e.g., the cutter of Fig. 9, shredder of Fig. 11A, grinder of Fig. 14, mincer of Fig. 13A, or dough maker of Fig. 15A. See also [0199, 0234] for mixing ingredients with water).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Carlos with the processor of Shivaiah motivated by fully preparing food from scratch (Shivaiah – [0020]). 
Huszcz teaches an ingredient mold having a space portion to form a space for receiving a supplied mixture supplied; and a cooler configured to cool the ingredient mold (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds). 
Shivaiah – [0020]) and quickly shaping meat products in a time of under 60 seconds or less (Huszcz – [0046]).
The combination of Shivaiah and Huszcz further suggests a mold spaced apart from the processor and supplying the processed mixture to a space portion of the mold because Huszcz teaches molding ground, minced, or pasty food [0018] and Shivaiah teaches processing food by mincing or grinding [0150- 0151, 0195- 0196]. Thus, one of ordinary skill in the art would have found it obvious to use Shivaiah’s processing to form a ground, minced, or pasty food in the molds of Huszcz.
D’Alterio teaches a rotating device configured to rotate an ingredient mold in a plurality of directions (Col. 1 lines 51- 54, Col. 4 lines 29- 47, Claim 14, Figs. 1- 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the removal means of Shivaiah and Huszcz with the rotational removal means as taught by D’Alterio motivated by rapidly producing molded food (D’Alterio - Col. 2 lines 17- 21).

Regarding claim 19, Carlos teaches the ingredient processor includes: a storage container configured to contain the produced mixture ([0067] and Fig. 4);
Carlos does not explicitly teach a rotating body rotatably disposed inside the storage container to allow the mixture in the storage container to flow; and a motor configured to rotate the rotating body.
Shivaiah teaches a rotating body rotatably disposed inside the storage container to allow the mixture in the storage container to flow; and a motor configured to rotate the rotating body (Figs. 9, 11A, 13A, 14, 15A; Motor 95 in [0189], motor 146 in [0195], motor in 162 in [0196], motors 3102a, 3103b in [0201]).


Regarding claim 20, Carlos does not explicitly teach the ingredient mold is formed with a plurality of space portion, and 
the ingredients mold further includes a mixture guide connected to the storage container to guide the mixture of the storage container to the plurality of space portions.
Shivaiah teaches a mixture guide connected to the storage container to guide the mixture of the storage container to another area ([0191- 0192, 0241- 0246] teach a collector which transfers the ingredients from system to system).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Carlos with the processor of Shivaiah motivated by reasons set forth in claim 18.
Huszcz teaches ingredient mold is formed with a plurality of space portion (Figs. 1- 6 and [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Carlos in view of Shivaiah with the mold as taught by Huszcz motivated by reasons set forth in claim 18.
The combination of Shivaiah and Huszcz further suggests guiding a mixture produced in the storage container to the space portion because Huszcz teaches molding ground, minced, or pasty food [0018] and Shivaiah teaches processing food by mincing or grinding [0150- 0151, 0195- 0196]. Thus, one of ordinary skill in the art would have found it obvious to guide the ground, minced, or pasty food of Shivaiah to the molds of Huszcz.

Allowable Subject Matter
s 14- 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest the rotating device includes a second motor configured to rotate a first motor in a second direction different from the first direction as currently recited in claim 14.
The closest prior art combination, Shivaiah in view of Huszcz and D’Alterio teaches 
D’Alterio teaches the rotating device includes: a rotating shaft connected to the ingredient mold; a first mold configured to rotate the rotating shaft in a first direction (D’Alterio, Col. 3 lines 34- 49, Col. 4 lines 29- 64, Col. 5 lines 11- 25 teach a motorized gear drive which rotates the molds in either the clockwise or counterclockwise directions). However, the combination does not teach or suggest a second motor configured a second motor configured to rotate a first motor in a second direction different from the first direction.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0039089 A1, US 2020/0016763 A1, US 2020/0015508 A1, US 2020/0009737 A1, and US 2020/0016762 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744